DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Zhang), U.S. Publication No. 2005/0243831.
Regarding Claims 1, 6 and 11, Zhang discloses a method, comprising:
receiving a set of data packets transmitted by a device (i.e., WTRU) and having a corresponding set of sequence numbers (i.e., the Node-B or RNC receives data blocks from the WTRU and correctly decoded data blocks are rearranged in sequence; see paragraph [0022]);
identifying one or more data packets having corresponding sequence numbers that fall within the corresponding set of sequence numbers and are yet to be received (i.e., recognizing missing data blocks; see paragraph [0023]);
receiving an indication from the device that the one or more data packets will not be transmitted by the device (i.e., the HARQ process may be determined implicitly from the frame number the transmission was received in.  Based on the HARQ process, it can be determined that the WTRU discarded the particular transmission therefore, considered as “will not be transmitted by the device”; see paragraphs [0024] and [0025]); and
processing the set of data packets without the one or more data packets in response to receiving the indication (i.e., forwarding the non-consecutive data blocks to the higher layer; see paragraph [0027]).
Regarding Claims 2, 7 and 12, Zhang discloses further comprising receiving an 
offset for moving an edge of a receiver’s window pass a sequence number of a packet of the one or more data packets not transmitted with the set of data packets (see paragraph [0027]).
Regarding Claims 3, 8 and 13, Zhang discloses further comprising reordering 
the set of data packets to account for the one or more data packets that will not be transmitted (see paragraph [0027]).
Regarding Claims 4, 9 and 14, Zhang discloses further comprising passing the 
set of data packets to an upper layer (see paragraph [0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Umesh et al. (Umesh), U.S. Publication No. 2010/0118779.
Regarding Claims 5, 10 and 15, Zhang discloses the method, user equipment 
and non-transitory computer readable medium as described above.  Zhang fails to disclose wherein the indication includes a Forward Status protocol data unit (PDU).  Umesh discloses wherein the indication includes a Forward Status protocol data unit (PDU) (see paragraph [0069]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Umesh’s invention with Zhang’s invention for improving transmission speed and reduction of transmission delay (as discussed in Umesh’s background).
	
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645       
October 21, 2021